Robert Sedgewick plaint. agt Joseph Rock Defendt in an action of the case for defameing the sd Sedgwick and his wife by declaring *771them at the County Court held at Charlestown in open Court to have taken a false Oath to the great damage of the plaint. & all other due damages according to attachmt datd January first. 1676. . . . The Jury . . . found for the plaintife One hundred pounds in mony in Six months or that the Deft make and acknowledgemt in open Court of his falsely accusing sd Sedgewick and his wife of perjury, to the Satisfaction of the Court within .24. houres when the Court is full & pay costs of Court twenty three Shillings 4d [ 420 ]